         Case 7:07-cv-06304-KMK Document 388-1 Filed 03/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       ---X
CONGREGATION RABBINICAL COLLEGE OF                                      Case No. 07-CV6304(KMK)
TARTIKOV, INC., RABBI MORDECHAI BABAD,
RABBI WOLF BRIEF, RABBI HERMEN KAHANA,
RABBI MEIR MARGULIS, RABBI MEILECH MENCZER,
RABBI JACOB HERSHKOWITZ, RABBI
CHAIM ROSENBERG, and RABBI DAVID A.
MENCZER,

                                                      Plaintiffs,

-against-

VILLAGE OF POMONA, NY; BOARD OF TRUSTEES OF
THE VILLAGE OF POMONA, NY; NICHOLAS SANDERSON,
AS MAYOR; IAN BANKS as Trustee and in his official capacity,
ALMA SANDERS ROMAN as Trustee and in her official capacity,
RITA LOUIE as Trustee and in her official capacity,
and BRETT YAGEL, as Trustee and in his official capacity,

                                                      Defendants.
¼   ·-----~+-· ------- . .. ·-·    _ _. . . _ _   -------~   ¼   --~x

                                           JUDGMENT


          This matter came on for a bench trial before this Court and an Opinion and Order, dated

December 7, 2017 (Dkt. #333) was issued. Judgment was entered on March 1, 2018 (Dkt. #356).

The Judgment was appealed to the U.S. Court of Appeals for the Second Circuit, which issued a

decision (Dkt. #386) affirming in part, reversing in part and remanding certain claims to this

Court.      The Court of Appeals issued its mandate on February 13, 2020 (Dkt. #387).           In

accordance with the decision and the judgment of the Court of Appeals, it is hereby

          ORDERED AND ADJUDGED

          That Plaintiffs' First Cause of Action, free exercise of religion under the United States

Constitution; Second Cause of Action, free speech under the United States Constitution; Third



2040634 7-v2
      Case 7:07-cv-06304-KMK Document 388-1 Filed 03/16/20 Page 2 of 2




Cause of Action, free association under the United States Constitution; Fifth Cause of Action,

substantial burden under the Religious Land Use and Institutionalized Persons Act (42 U.S.C.

§ 2000cc(2)(a)); Seventh Cause of Action, equal terms under the Religious Land Use and

Institutionalized Persons Act (42 U.S.C. § 2000cc(2)(b)(l); Eighth Cause of Action, exclusion

and limits under the Religious Land Use and Institutionalized Persons Act (42 U.S.C.

§ 2000cc(2)(b)(3)(A)); Ninth Cause of Action, exclusion and limits under the Religious Land

Use and Institutionalized Persons Act (42 U.S.C. § 2000cc(2)(b)(3)(B)); Tentn--Cmtse of Aeti~


     -
freedom of __warship, fre@dom Gf ~pcech and rig1'it to assemble     under the New York S-tate
Co~itt:rtiGlJ.; Twelfth Cause of Action under the Fair Housing Act (42 U.S.C. § 3604);

Thirteenth Cause of Action under the Fair Housing Act (42 U.S.C. § 3617); and Fourteenth

Cause of Action under New York common law (Berenson doctrine) are dismissed.           ~J, eye? t          t.ilj

h, 1\.c. c\a,·M f"ol(>d,·,1t,:,..,if1~,, ~ r ~e.w,v,l            Co~1Avh'v'\       Ar1,e,\.l. I'} IJ
~\~.ini\..ffi ft,,i-{l--.. Cave;( J( hJ\.VO ,., c}.: s~.~~
                                                                                               1
                                                                               '                       J
Dated a~~hite Plai~ New York
                           .                                 '
this~ day of ~at-o½ . 2020.




                                              2
